SECOND DIVISION
                              DILLARD, P. J.,
                           GOBEIL and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                       May 7, 2021



In the Court of Appeals of Georgia
 A19A1492. AGUILA v. KENNESTONE HOSPITAL, INC.

      HODGES, Judge.

      In Aguila v. Kennestone Hospital, 353 Ga. App. 17 (836 SE2d 179) (2019)

(“Aguila I”), we reversed an order by the State Court of Cobb County granting

Kennestone Hospital, Inc.’s motion to dismiss Rudy Aguila’s complaint for fraud,

negligent misrepresentation, and violations of the Racketeer Influenced and Corrupt

Organizations (“RICO”) Act, arising from a hospital lien Kennestone filed following

its treatment of Aguila. See OCGA § 44-14-470 et seq. Our Supreme Court granted

Kennestone’s petition for certiorari, vacated our judgment in Aguila I, and remanded

the case for our reconsideration in view of Bowden v. The Medical Center, 309 Ga.

188 (845 SE2d 555) (2020). Having now done so, we affirm.
          As we noted in Aguila I, Aguila received treatment at Kennestone for injuries

sustained in a motor vehicle collision. 353 Ga. App. at 18. When Kennestone learned

that Aguila’s injuries were the result of a collision in which a third party could be

liable,

          it filed a hospital lien pursuant to OCGA § 44-14-471 in the amount of
          $16,053.25. Aguila alleged that the lien was “for the full ‘chargemaster’
          rate[1] or ‘sticker price’ which does not represent a reasonable charge for
          the treatment he received, and Kennestone knew it.” Kennestone offered
          to reduce the lien and, ultimately, Aguila satisfied the lien for $11,700.


(Punctuation omitted.) Id. Thereafter, Aguila sued Kennestone for fraud, negligent

misrepresentation, and violations of the RICO Act. To that end,

          Aguila averred that Kennestone accepted the chargemaster rate for only
          27% of its patients and that, as a result, the true value of Aguila’s
          treatment was $4,353.25. Kennestone answered and filed a motion to
          dismiss, primarily asserting that Aguila failed to demonstrate that
          Kennestone made a false statement in its OCGA § 44-14-471 verified
          statement in support of its lien. Following a hearing, the State Court of
          Cobb County granted Kennestone’s motion[.]




          1
       For a detailed description of a hospital’s “chargemaster rate,” see Bowden,
309 Ga. at 189 (I), n. 2, citing The Medical Center v. Bowden, 348 Ga. App. 165, 168
(820 SE2d 289) (2018).

                                              2
(Punctuation omitted.) Id. We reversed based upon this Court’s decision in Clouthier

v. The Medical Center of Central Ga., 351 Ga. App. 883 (833 SE2d 584) (2019),

overruled by Bowden, 309 Ga. at 188. Our Supreme Court granted Kennestone’s

petition for certiorari, vacated our judgment, and remanded the case for

reconsideration.2

      1. Aguila contends that the trial court erred in granting Kennestone’s motion

to dismiss because the trial court incorrectly held that Kennestone did not make a

false or misleading statement in its verified statement in support of its lien. Stated

succinctly, Aguila essentially argues that Kennestone’s use of its chargemaster rate




      2
          In so doing, we remain mindful of our standard of review:

      [a] motion to dismiss for failure to state a claim upon which relief may
      be granted should not be sustained unless (1) the allegations of the
      complaint disclose with certainty that the claimant would not be entitled
      to relief under any state of provable facts asserted in support thereof;
      and (2) the movant establishes that the claimant could not possibly
      introduce evidence within the framework of the complaint sufficient to
      warrant a grant of the relief sought.


(Citation omitted.) Aguila I, 353 Ga. App. at 17.

                                          3
in its lien is per se unreasonable. Having reconsidered Aguila’s argument in view of

Bowden, we disagree.

      In Bowden, our Supreme Court explained that

      OCGA § 44-14-470 (b) provides that a hospital “shall have a lien for its
      reasonable charges.” However, in order to perfect a lien for those
      “reasonable charges,” a hospital must follow the procedures set forth in
      OCGA § 44-14-471 (a) (2) (A):


            In order to perfect [a hospital] lien provided for in Code Section
            44-14-470, the operator of the hospital … [s]hall file in the office
            of the clerk of the superior court of the county in which the
            hospital … is located and in the [Georgia] county wherein the
            patient resides … a verified statement setting forth … the amount
            claimed to be due for the hospital … within 75 days after the
            [patient] has been discharged from the facility[.]


      Thus, by filing a verified statement setting forth “the amount claimed to
      be due” within 75 days of a patient receiving treatment, a hospital
      perfects a lien for its “reasonable charges” as may be determined later.


      Pursuant to OCGA § 44-14-471 (a) (2) (A), the “amount [that the
      hospital] claim[s] to be due” for its services need not be “exact on the
      date [the lien is] filed.” Indeed, because so many factors can affect the
      determination of what a “reasonable charge” may actually be for a
      hospital’s services, a hospital may not know within 75 days of providing


                                         4
      medical services to a patient exactly what a reasonable charge is
      supposed to be under the circumstances. As a result, there is some
      flexibility in the initial OCGA § 44-14-471 (a) (2) (A) filing so long as
      there is some basis for what the hospital “claim[s] to be due.”


(Citations, punctuation, and emphasis omitted). 309 Ga. at 200 (II) (2) (b). “[T]hat is

why,” the Court reasoned, “in general, the hospital’s use of a standard charge for all

patients who receive the same treatment can be sufficient for perfecting a hospital lien

under Georgia’s lien statutes.” Id.

      In this case, Aguila’s claims of fraud, negligent misrepresentation, and

violations of the RICO Act mirror Bowden’s allegations. Cf. Tenant v. State, 229 Ga.

App. 20, 21, n. 1 (492 SE2d 909) (1997) (“we take judicial notice of the briefs of the

parties in the prior appeal, which remain before us, as well as our factual and legal

determinations as to the issues raised in the prior appeal”). As to Aguila’s claims for

fraud and negligent representation, then,

      it cannot be said that [Kennestone] has no basis for using its
      chargemaster rates to come up with an “amount claimed to be due” for
      purposes of securing a lien for whatever its “reasonable charges” may
      ultimately be determined to be. That the amount that [Kennestone]
      initially has “claimed to be due” under OCGA § 44-14-471 (a) (2) (A)
      is significantly higher than the actual amount that [it] can collect on its


                                            5
      lien as the “reasonable charges” to [Aguila] for [his] medical treatment
      does not establish fraudulent intent. See OCGA § 44-14-470 (b).


Bowden, 309 Ga. at 201 (II) (2) (b). Therefore,

      [r]eading OCGA § 44-14-471 (a) (2) (A) and OCGA § 44-14-470 (b)
      together, as we must, we conclude that there is nothing “fraudulent”
      about [Kennestone] using its standard chargemaster rates as “the amount
      claimed to be due for the hospital” to perfect its lien for its “reasonable
      charges” against [Aguila’s] potential tort recovery. OCGA § 44-14-471
      (a) (2) (A).


Id. at 201-202 (II) (2) (b).3 Similarly, Aguila’s RICO violations claim also fails as a

matter of law. See id. at 202-203 (II) (3), citing Bowden, 348 Ga. App. at 185 (3) (a)

(“Assuming [Kennestone’s] lien amounts based on its chargemaster rates were

actually unreasonable, such does not render the practice of filing liens, as permitted

by statute, one of the RICO predicate offenses.”) (emphasis and punctuation omitted).

      3
         Our Supreme Court’s analysis in Bowden, which was an appeal from an order
denying a motion for summary judgment, applies with equal force in this case, which
arises from a motion to dismiss. This is so because Bowden determined, as a matter
of law, that a hospital’s initial use of a chargemaster rate to perfect its lien is not a
fraudulent practice. As a result, it follows that “the allegations of [Aguila’s]
complaint disclose with certainty that [he] would not be entitled to relief under any
state of provable facts asserted in support thereof” and that Kennestone established
that Aguila “could not possibly introduce evidence within the framework of the
complaint sufficient to warrant a grant of the relief sought.” (Citation omitted.) Aguila
I, 353 Ga. App. at 17.

                                           6
Like Bowden, then, “[i]f [Aguila] believes that the amount that [Kennestone] claims

to be due does not reflect the reasonable charges for [his] medical treatment, [he] can

contest the reasonableness of the amount, because OCGA § 44-14-470 (b) only

authorizes a lien for the “reasonable charges” of [Kennestone’s] medical services.”

Bowden, 309 Ga. at 202 (II) (2) (b).

      2. In view of our decision in Division 1, we need not consider Aguila’s

preemptive statements in response to Kennestone’s additional arguments for

dismissal. See Walker County v. Tri-State Crematory, 292 Ga. App. 411, 412 (664

SE2d 788) (2008) (“The dismissal of a complaint will be affirmed if right for any

reason.”).

      Judgment affirmed. Dillard, P. J., and Gobeil, J., concur.




                                          7